Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
I.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


II.	Claims 1-8 have been rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Independent claim 1 does not fall within at least one of the four categories of patent eligible subject matter because “the method” recited does not include a hardware or device/processor implementation for performing the method steps.
Consequently, the method in accordance with its broadest reasonable interpretation covers a series of acts that can be performed abstractly, by hand or by computer-implementation. Without recitation of an element of a hardware device or processor, structural computer component for the steps, its performance in the claims is drawn to abstract ideas. Dependent claims 2-8, likewise, inherit the same rejection from independent claim 27 and are therefore non-statutory.

Claim Rejections - 35 USC § 103
III.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

IV.	Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable THARIO (USPN 11,089,076) in view of KUO et al (US 2022/0191487).

	
	a.	Per claim 9, THARIO teaches a system comprising: 
at least one processor (col.5 lines 37-51); and 

memory encoding computer executable instructions that, when executed by the at least one processor (col.9 lines 25-30, col.11 lines 48-53), cause the at least one processor to perform operations comprising: 

receive network traffic data from a first data stream, wherein the first data stream transmits media encoded by a first encoder (col.5 lines 10-18, col.8 lines 1-15, col.19 line 61-col.20 line 31—receiving network traffic from data stream with encoded media); 

analyze video data extracted from the network traffic data to identify a data pattern associated with encoder functionality (col.8 lines 1-61, col.18 line 63-col.19 line 17—analysis of extracted data from the traffic); 

generate a first template for the first data stream, the template is based upon the data pattern associated with the encoder functionality, wherein the template generated for the first encoder is the same for the first encoder regardless of the content encoded by the first encoder (col.8 line 63-col.9 line 9, col.31 line 51-col.32 line 8, col.34 lines 15-56—template generation based upon associated encoding); 

compare the first template for the first data stream to a plurality of templates associated with a plurality of data streams (col.28 lines 5-29, col.33 line 581-67—comparing performance metrics associated with the data streams based on the encoded media); 

identify a second data stream having a second template that matches the first template (col.15 lines 16-56, col.23 line 57-col.24 line 6—identifier of additional data stream and encoded template); 

after identifying the second data stream, identify a first media content transmitted via the first data stream (col.10 lines 16-40, col.12 line 42-col.13 line 3, col.13 lines 31-56—identified media transmitted via data stream); and

monitor the second data stream to identify second media content transmitted via the second data stream, wherein the first media content and the second media content are the same (col.33 lines 8-36, col.34 lines 15-56).

THARIO teaches the limitations as applied above, yet fail to explicitly teach the limitations to: compare the first media content and the second media content; based upon the comparison, determine the first media content and the second media content was encoded by the first encoder; and tag the first data stream and the second data stream as originating from a single source. However, KUO et al teach pattern matching and template matching with an encoder for encoding the content streams (paras 0365, 0390, 0862).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of THARIO and KUO et al for the purpose of provisioning an encoder to encode content streams which is an obvious technique used in the distribution and communication of networking art.
Claims 1, 6, 8 and 16 contain subject matter substantially equivalent to the limitations of claim 9 and are therefore rejected under the same basis.
b.	Per claim 10, THARIO and KUO et al teach the system of claim 9, wherein the first media content and the second media content is video content (THARIO: col.2 lines 26-55—media content is video content; KUO et al: paras 0364, 0367, 0390, 0395).  
Claim 3 contains subject matter substantially equivalent to the limitations of claim 10 and are therefore rejected under the same basis.
c.	Per claim 11, THARIO and KUO et al teach the system of claim 10, wherein the first template is based upon a group of pictures (GOP) for the encoded video, and wherein the first template represents a size of the GOP and a frame pattern for the GOP (THARIO: col.2 lines 26-55, col.8 lines 16-34—template encoding based on GOP length and frame rate; KUO et al: paras 0714, 1201).  
Claims 4-5 and 20 contain subject matter substantially equivalent to the limitations of claim 11 and are therefore rejected under the same basis.
d.	Per claim 12, THARIO and KUO et al teach the system of claim 11, wherein comparing the first media content further comprises: identifying a first portion of the first media content; and synchronizing the first media content and the second media content, wherein synchronizing the first media content and the second media content comprises identifying a second portion of the second media content that corresponds to the first portion of the media content (THARIO: Abstract, col.4 line 47-67, col.5 line 52-col.6 line 15, col.13 lines 31-56, col.17 lines 46-67—synchronizing the media content;  KUO et al: paras 1209, 1234).  
Claims 7 and 17 contains subject matter substantially equivalent to the limitations of claim 12 and are therefore rejected under the same basis.
e.	Per claim 13, THARIO and KUO et al teach the system of claim 12, THARIO teaches wherein comparing the first media content further comprises comparing first file data corresponding to the first portion of the first media content and second file data corresponding to the second portion of the second media content (col.5 lines 26-51, col.18 lines 14-col.19 line 17, col.28 line 30-col.29 line 15—comparing different segments of the media content).  
Claim 18 contains subject matter substantially equivalent to the limitations of claim 13 and are therefore rejected under the same basis.
f.	Per claim 14, THARIO and KUO et al teach the system of claim 13, THARIO teaches wherein comparing the first file data and second file data further comprises: generating a first checksum using the first file data; generating a second checksum using the second file data; and comparing the first and second checksum (col.19 lines 39-60, col.33 lines 8-36—error checking for data files).  
Claim 19 contains subject matter substantially equivalent to the limitations of claim 14 and are therefore rejected under the same basis.
g.	Per claim 15, THARIO and KUO et al teach the system of claim 11, wherein the video is encoded using an MPEG codec (THARIO: col.26 line 61-col.27 line 22—MPEG codecs; KUO et al: paras 0002, 1203, 1212).

V.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable THARIO (USPN 11,089,076) and KUO et al (US 2022/0191487) in view of PENUGONDA et al (US 2020/0226233).

Per claim 2, THARIO and KUO et al teach the limitations as applied above, yet fail to explicitly teach the method of claim 1, wherein the first data stream transmits pirated media content. However, PENUGONDA et al teach that the stream comprises pirated media content (paras Abstract, 0016, 0072-74, 0103-104). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of THARIO and KUO et al with PENUGONDA et al for the purpose of using an indicator/identifier to determine that the content is pirated when the content is streamed in the network.


Conclusion
VI.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571) 272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448